Exhibit 10.1
EXECUTION COPY
AGREEMENT
     THIS AGREEMENT dated as of March 2, 2010 (the “Effective Date”) is by and
among MakeMusic, Inc., a Minnesota corporation (the “Company”), LaunchEquity
Partners, LLC, an Arizona limited liability company (“LEP”), and LaunchEquity
Acquisition Partners, LLC Designated Series Education Partners, a designated
series of a Delaware series limited liability company (“LEAP”) (LEP and LEAP are
herein referred to collectively as “LaunchEquity”).
     WHEREAS, LEP is the sole manager of LEAP, the Company’s largest
shareholder;
     WHEREAS, LEP filed a Schedule 13D dated March 6, 2006 with regard to
securities of the Company as subsequently amended on December 13, 2006,
January 30, 2007, November 7, 2007, November 17, 2008 and December 15, 2008, and
as may be amended hereafter (as amended, the “LEP Schedule 13D”), in which it
indicated it may engage in certain transactions with the purpose or effect of
acquiring or influencing control of the Company; and
     WHEREAS, in view of the LEP Schedule 13D, recent communications between
LaunchEquity and the Company regarding LaunchEquity’s representation on the
Company’s Board of Directors (the “Board”), and the Board’s determination that
it is in the Company’s interests to involve its largest shareholder in decisions
regarding the strategic direction of the Company, the Board believes it is in
the best interests of the shareholders of the Company to enter into the
following agreement with LaunchEquity.
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Size of Board of Directors. To the extent it has not taken such action
prior to the execution of this Agreement, the Company shall, promptly following
the execution of this Agreement, cause the Board to take all action as is
required under applicable state law and the Company’s articles of incorporation
and bylaws to increase the size of the Board to nine (9) members.
     2. Vacancies. As promptly as reasonably practicable following execution of
this Agreement, Andrew C. Stephens (“Mr. Stephens”) and Trevor D’Souza
(“Mr. D’Souza”) shall be appointed by the Board to fill the vacancies on the
Board created by the increase in the number of directors, with terms expiring at
the Company’s 2010 Annual Meeting of Shareholders (the “2010 Annual Meeting”) or
at such time as their successors shall have been duly elected and qualified.
     3. Nominations for Board of Directors.
          (a) Subject to the Company’s existing policies and the directors’
fiduciary duties, the Company shall cause the Board to nominate for election to
the Board by the shareholders at the 2010 Annual Meeting, publicly recommend
that the Company’s shareholders elect and solicit proxies for the election of,
Jeff A. Koch (“Mr. Koch”), Mr. Stephens and Mr. D’Souza (the “LaunchEquity
Nominees”).
          (b) The Company agrees that, from the Effective Date until immediately
prior to the Company’s 2011 Annual Meeting of Shareholders (the “2011 Annual
Meeting”), it shall not, (i) increase the size of the Board to more than nine
(9) directors, (ii) call any special meetings of shareholders for the





--------------------------------------------------------------------------------



 



purpose of removing any of the LaunchEquity Nominees, or taking any action which
would have the effect of disqualifying or curtailing the term of any of the
LaunchEquity Nominees, or (iii) recommend in favor of or implement any proposal,
consent or any other action seeking the removal of any LaunchEquity Nominee then
serving as a director, or which would have the effect of disqualifying or
curtailing the term of any of the LaunchEquity Nominees.
          (c) LaunchEquity agrees that, from the Effective Date until
immediately after the conclusion of the 2011 Annual Meeting, it shall not, and
shall cause the LaunchEquity Nominees not to, call any special meetings of the
Company’s shareholders for the purpose of removing any incumbent member of the
Board or take any action which would have the effect of disqualifying or
curtailing the term of any incumbent member of the Board.
     4. Successor Designees. At any time prior to the 2011 Annual Meeting, if
any of the LaunchEquity Nominees (or any successor designee appointed pursuant
to this Section 4) ceases for any reason to serve as a director of the Company,
LaunchEquity shall be entitled to designate a replacement for such LaunchEquity
Nominee, who is reasonably deemed qualified by the Company’s Board and
Governance Committee in accordance with the Company’s policies and the
directors’ fiduciary duties, to hold office for the remaining unexpired term of
such LaunchEquity Nominee (or any successor designee appointed pursuant to this
Section 4). The Company shall take all necessary action to cause the Board to
appoint such successor designee to the Board as promptly as practicable. Any
such successor designee who becomes a Board member pursuant to this Section 4
shall be deemed to be a “LaunchEquity Nominee” for all purposes under this
Agreement.
     5. Shareholder Meeting. The Company agrees to hold the 2010 Annual Meeting
on or about August 25, 2010.
     6. Committee Representation. For so long as LaunchEquity continues to be
the beneficial owner of more than 20% of the outstanding shares of the Company’s
common stock (the “Common Stock”) (which such percentage ownership shall be
calculated based on the number of shares of Common Stock outstanding as of the
Effective Date), LaunchEquity shall be entitled to proportionate representation
by LaunchEquity Nominees on all standing and special committees of the Board
except where such representation would violate applicable director independence
or other rules or regulations of the Securities Exchange Commission or Nasdaq
Stock Market. For purposes of clarification, proportionate representation shall
mean one (1) LaunchEquity Nominee on a three (3)-member committee, or as close
to such ratio as possible on committees with fewer or more members, but in any
event at least one (1) LaunchEquity Nominee shall serve on any given committee.
For purposes of this Agreement, the term “beneficial owner” shall have the same
meaning as set forth in Rule 13d-3 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). Subject to the provisions of this Section 6,
Launch Equity shall select the Launch Equity Nominee(s) that will serve on any
given committee.
     7. Standstill Agreement. From the Effective Date until immediately prior to
the 2011 Annual Meeting, neither LaunchEquity, Mr. Koch, Mr. Stephens nor
Mr. D’Souza, nor any of their affiliates or associates (as those terms are
defined in Rule 12b-2 under the Exchange Act) (collectively, the “Interested
Parties”), will, and they will not assist or encourage others (including by
providing financing) to, directly or indirectly, (a) nominate a competing slate
of directors at any meeting of the

2



--------------------------------------------------------------------------------



 



Company’s shareholders, (b) solicit votes of the shareholders of the Company in
opposition to the slate of directors nominated by the Company or any other item
of business recommended by the Board to be voted on at any meeting of the
Company’s shareholders or (c) engage in, or participate in any way in, any
transaction regarding control of the Company that has not been approved by the
Board. Notwithstanding anything to the contrary contained in this Section 7, the
Interested Parties shall be permitted to nominate a competing slate of directors
at the 2011 Annual Meeting and solicit votes of the shareholders of the Company
in opposition to the slate of directors nominated by the Company or any other
item of business recommended by the Board to be voted on at the 2011 Annual
Meeting, provided, however, that in the event any Interested Party nominates a
competing slate of directors at the 2011 Annual Meeting, the Board’s nomination
and recommendation of, and solicitation of votes for, the Board’s slate of
directors shall not be deemed a violation of any of the Company’s obligations in
this Agreement.
     8. Representations and Warranties.
          (a) Each of the Company and LaunchEquity makes the following
representations and warranties to the other party:
               (i) Authority. It has the full legal right and power and all
authority and approval required to enter into, execute and deliver this
Agreement and to perform fully its obligations hereunder. This Agreement has
been duly authorized, executed and delivered by it and this Agreement
constitutes the valid and binding obligation of it enforceable against it in
accordance with the terms hereof.
               (ii) Absence of Conflicts. Its execution and delivery of this
Agreement, the consummation of the transactions contemplated hereby and its
performance hereunder in accordance with the terms and conditions hereof do not
and will not: (i) require the approval of any third party, including its
shareholders or investors, (ii) violate, conflict with or result in a breach of
any provision of its articles of incorporation, by-laws or comparable governing
documents, or (iii) violate any judgment, ruling, order, writ, injunction,
award, decree, statute, law, ordinance, code, rule or regulation of any court or
foreign, federal, state, county or local government or any other governmental,
regulatory or administrative agency or authority that is applicable to it.
          (b) LaunchEquity represents and warrants to the Company that
LaunchEquity and each of the LaunchEquity Nominees are acting independently of
any third party, and not pursuant to an agreement, arrangement, relationship,
understanding or otherwise for the purpose of acquiring, owning, holding, voting
or disposing of any shares of the Company, and the LaunchEquity parties,
including the LaunchEquity Nominees do not constitute a single person with any
third party for purposes of the definition of an “Acquiring Person” in
Section 302A.011 Subd. 37 of the Minnesota Business Corporation Act or
“Beneficial Ownership” in Section 302A.011 Subd. 41(c) of the Minnesota Business
Corporation Act and do not constitute a “group” with any third party within the
meaning of Rule 13d-5 under the Exchange Act.
     9. LaunchEquity Expenses. The Company shall promptly reimburse LaunchEquity
for its reasonable out-of-pocket fees and expenses, including attorneys’ fees,
incurred through the date of the execution and performance of this Agreement in
connection with its discussions and negotiations with

3



--------------------------------------------------------------------------------



 



the Company with respect to its evaluation of Board representation, its
investment in the Company and the negotiation and execution of this Agreement,
provided such reimbursement shall not exceed $30,000 in the aggregate.
     10. Further Assurances. Each party agrees to take or cause to be taken such
further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other party in order
to effectuate fully the purposes, terms and conditions of this Agreement.
     11. Amendment. No amendment or waiver of any provision of this Agreement
shall be effective unless in writing and signed by all of the parties hereto.
     12. Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
     13. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of each party.
     14. Notice. All notices, requests and demands to or upon a party hereto, to
be effective, shall be in writing, and shall be sent by certified or registered
mail, return receipt requested, by personal delivery against receipt, by
overnight courier or by facsimile and, unless otherwise expressly provided
herein, shall be deemed to have been validly served, given, delivered or
received immediately when delivered against receipt, three (3) business days’
after deposit in the mail, postage prepaid, one (1) business day after deposit
with an overnight courier or, in the case of facsimile notice, when sent with
respect to machine confirmed, addressed as follows:

         
 
  If to Company:   MakeMusic, Inc.
 
      7615 Golden Triangle Drive, Suite M
 
      Eden Prairie, MN 55344-3848
 
      Attention: Ron Raup
 
      Fax: (952) 906-3617
 
      Email: rraup@makemusic.com
 
       
 
  With a copy to:   Fredrikson & Byron, P.A.
 
      200 South Sixth Street, Suite 4000
 
      Minneapolis, MN 55402-1425
 
      Attention: Melodie R. Rose
 
      Fax.: (612) 492-7077
 
      Email: mrose@fredlaw.com
 
       
 
  If to LaunchEquity:   LaunchEquity Partners, LLC
 
      4230 N. Oakland Avenue #317
 
      Shorewood, WI 53211-2042

4



--------------------------------------------------------------------------------



 



         
 
      Attention: Andrew C. Stephens
 
      Fax: (414) 390-6127
 
      E-mail: andy.stephens@artisanpartners.com
 
       
 
  With a copy to:   Olshan Grundman Frome Rosenzweig & Wolosky LLP
 
      Park Avenue Tower
 
      65 East 55th Street
 
      New York, NY 10022
 
      Attention: Steve Wolosky
 
      Phone: (212) 451-2333
 
      Fax: (212) 451-2222
 
      E-mail: swolosky@olshanlaw.com

     or to such other address as each party may designate for itself by notice
given in accordance with this Section 14.
     15. Third Party Beneficiaries. Except for the provisions of Sections 2 and
3, which are intended in part for the benefit of, and shall be enforceable by,
the LaunchEquity Nominees described therein, nothing contained in this Agreement
shall create any rights in, or be deemed to have been executed for the benefit
of, any person or entity that is not a party hereto or a successor or permitted
assign of such a party.
     16. Publicity; Public Announcements. Any public announcement or similar
publicity regarding the subject matter of this Agreement by LaunchEquity or the
Company, including by either party’s affiliates, associates or advisors, shall
be made only at such time and in such manner as the parties shall agree in
advance; provided, however, that LaunchEquity shall be permitted to amend the
LEP Schedule 13D to disclose this Agreement or otherwise, and to make any other
disclosure required by applicable law and the Company shall be permitted to
disclose this Agreement on a Current Report on Form 8-K, and to make any other
disclosure required by applicable law.
     17. Entire Agreement. This Agreement embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, understandings and inducements, whether
express or implied, oral or written.
     18. Interpretation. No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or dictated such provision.
     19. Governing Law; Consent to Forum. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA (WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE). EACH PARTY
HEREBY CONSENTS AND AGREES THAT ANY FEDERAL OR STATE COURT LOCATED IN
MINNEAPOLIS, MINNESOTA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE
ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY ON THE ONE HAND AND LAUNCHEQUITY ON
THE OTHER HAND PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS

5



--------------------------------------------------------------------------------



 



AGREEMENT. LAUNCHEQUITY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND LAUNCHEQUITY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH PARTY’S
ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID. NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE
RIGHT OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW,
OR TO PRECLUDE THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OR ORDER OBTAINED IN
SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN
ANY OTHER APPROPRIATE FORUM OR JURISDICTION.
     20. Injunctive Relief. Each of the parties acknowledges that the other
party will suffer irreparable harm if the first party breaches this Agreement.
Accordingly, each party shall be entitled, in addition to any other rights and
remedies that it may have, at law or at equity, to an injunction, without the
posting of a bond or other security, enjoining or restraining the other party
from any violation of this Agreement. Each party hereby consents to the other
party’s right to the issuance of such injunction.
     21. Waiver of Jury Trial. Each party hereby irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this Agreement or any of
the actions contemplated hereby.
     22. Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute one and the same
instrument.
**the remainder of this page intentionally left blank—signature page to follow**

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this AGREEMENT to be duly executed and delivered as of the date first above
written.

            MAKEMUSIC, INC.
      By:   /s/ Karen L. VanDerBosch         Name:   Karen L. VanDerBosch       
Title:   Chief Financial Officer        LAUNCHEQUITY PARTNERS, LLC
      By:   /s/ Andrew C. Stephens         Name:   Andrew C. Stephens       
Title:   Managing Member     

LAUNCHEQUITY ACQUISITION PARTNERS, LLC DESIGNATED SERIES EDUCATION PARTNERS

                  By:   LaunchEquity Partners, LLC         its Manager         
    By:   /s/ Andrew C. Stephens         Name:   Andrew C. Stephens       
Title:   Managing Member     

Signature page to Agreement

S-1